Title: From George Washington to Robert Morris, 11 September 1782
From: Washington, George
To: Morris, Robert


                        Dear Sir
                            Head Quarters 11th Septemr 1782
                        
                        When applications, of a similar nature to the Colo. Varricks letter of 3d sepr 1782, inclosed, are made to me, I am under the necessity of referring them to you—I know your distress on the score of public Money and can therefore only request that you will assist Colo. Varrick in whole or in part of his present demand as soon as circumstances will admit. I have the honor to be &ca. .